Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 28, 2020

                                       No. 04-19-00857-CR

                                     Tammy ARMSTRONG,
                                          Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 5988
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER
        On January 24, 2020, the trial court clerk filed a notification of late record.          The
notification of late record is hereby NOTED. Time is extended to February 10, 2020.

        On January 24, 2020, the trial court reporter Kelly Grossman filed a notification of late
record, notifying this court that the reporter’s record was not filed when it was originally due
because appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing
the record. It is therefore ORDERED that appellant provide written proof to this court within
ten (10) days of the date of this order that either (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal
without paying the reporter’s fee. The reporter’s record must be filed no later than ten (10) days
after the date appellant’s written proofs are filed with this court. If appellant fails to respond
within the time provided, appellant’s brief will be due within thirty (30) days from the date the
clerk’s record is filed, and the court will consider only those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court